Mr. Justice Benson
delivered the opinion of the court.
There is a large number of assignments of error but they may be logically discussed in two groups: Objections to the admissibility of certain evidence; and objections to certain instructions to the jury based upon such evidence.
1, 2. The theory upon which plaintiffs presented their case was that the Boom Company was the creature of the Lumber Company and simply an instrument in its hands, whereby it performed some of its desired ends. It is conceded that the actual work which resulted in the alleged injury was performed by the Boom Company. Upon the other hand the • defendants insisted that the Lumber Company could not in any event be held liable for a tort of the other corporation. In support of their contention the plaintiffs called as a witness one B. W. Miller who testified that he was secretary of both corporations; that during the year 1915, “the Coats Driving and Boom Company was a logging corporation putting in logs to supply the A. F. Coats Lumber Company’s mill in Tillamook.” This witness also used the following language:
“The A. F. Coats Lumber Company contemplated that they would have to have logs to run their mill, and in order to do that they bought a certain tract of timber at the head of Buley Creek, and it was deemed the most practical way to get them out to have a com*608pany that would attend to that part of the work of driving and booming the logs.”
The articles of incorporation of both companies were offered in evidence from which it appears that the Lumber Company had a capitalization of fifty thousand dollars and the Boom Company a capital stock of two thousand dollars. The minutes of the first meetings of both organizations were introduced, from which it appears that the stockholders of both were identical, and that their subscriptions of stock in the smaller company were in exact proportion to their holdings in the larger. It further appears from the evidence that O. A. Shultz, manager of the Lumber Company, and a director of the Boom Company, was active in the negotiations whereby it was sought to obtain plaintiff’s consent to the digging of the ditch; that one Peter Jackson, a foreman in the actual work of digging the ditch, was an employee of the Lumber Company and received his pay from it; that the Boom Company derived the funds with which to carry on its work, including some miles of logging railroad and equipment, from A. F. Coats, the heaviest stockholder in the Lumber Company, and from the Lumber Company itself, without other evidence of debt than promissory notes and open account; and that the Boom Company had not handled any logs other than those belonging to the Lumber Company. All of this evidence was admitted over the strenuous objection that none of it tended to prove any liability upon the part of the Lumber Company. With this contention we cannot agree. It is probably true that no one item thereof is sufficient evidence upon which to base a verdict, but each detail certainly constitutes a circumstance throwing light upon the situation and when *609combined they make a sufficient record to justify submission of the question to the jury.
The objections to the instructions, with a single exception, are predicated upon the admissibility ”of the evidence already discussed, so we need not consider them further.
One instruction, however, is based upon the theory that there was evidence that the earth and rock were dumped into the river by one or both of the defendants, whereas the defendants insist that there is a failure of proof in this respect. An examination of the bill of exceptions discloses abundant evidence that it was done by the Boom Company in the progress of its work and therefore the instruction was not erroneous.
3. It is also urged that the court erred in permitting the plaintiff, A. E. Holden, to testify upon rebuttal in regard to the nature and extent of the damage done by the high water, but an examination of the record discloses that this evidence goes to meet unexpected evidence offered by defendants and in our judgment the court did not abuse its discretion in permitting it.
We find no error in the record and the judgment is affirmed. Affirmed.